United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         August 15, 2006

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 05-60395
                             Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GEORGE W. HOOD, JR.,

                                         Defendant-Appellant.

                         --------------------
            Appeals from the United States District Court
               for the Southern District of Mississippi
                        USDC No. 3:04-CR-56-1
                         --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

      Defendant-Appellant George W. Hood, Jr. was convicted after a

jury trial of mail fraud (counts 1-10), securities fraud (counts

11-14), conspiracy to commit money laundering (count 15), and money

laundering (counts 16-18, 31-34).       He was sentenced to 60 months of

imprisonment on counts 11 through 14 and 70 months of imprisonment

on   each   of   the   remaining   counts,   all   of   which   were    to    run

concurrently; three years of supervised release on each count, to




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
run concurrently; $2.45 million in restitution; and a $2,200

special assessment.

     On appeal, Hood contends that the evidence was insufficient to

show either that he had the requisite intent to commit any of the

offenses or that, in the case of the conspiracy count, he agreed

with others to defraud investors.         When the evidence is viewed in

the light most favorable to the jury’s verdict, it is sufficient to

support Hood’s convictions on all counts.           See United States v.

Resio-Trejo, 45 F.3d 907, 910 (5th Cir. 1995).

     Hood also asserts that the district court erred in sentencing

him by improperly calculating (1) the number of victims when it

increased       his   offense   level      pursuant    to    U.S.S.G.     §

2B1.1(b)(2)(A)(i) (2) the loss amount when it increased his offense

level by 16 levels pursuant to § 2B1.1(b)(1)(I).        The court did not

clearly   err    in   determining   the    loss   amounts,   because    Hood

reasonably should have foreseen that the assessed losses involving

more than 10 victims would occur.         See U.S.S.G. § 2B1.1, comment.

(n.2(A)); United States v. Deavours, 219 F.3d 400, 402 (5th Cir.

2000).

     Hood additionally maintains that the district court failed to

consider the 18 U.S.C. § 3553(a) factors when determining his term

of imprisonment.      Hood contends that the district court failed

adequately to consider (1) the disparity of his and his co-

conspirator’s sentences, (2) his good reputation in the community,

(3) the effect of the length of his sentence on his ability to pay

                                     2
$2.45 million in restitution, (4) the fact that he did not gain

exorbitant profits, (5) his lack of criminal history and his good

character, (6) the unlikelihood that he would commit criminal

offenses in the future, and (7) the fact that he was not a danger

to society.

     As Hood’s sentence is within —— or, in the case of counts 11

through 14, which had a statutory maximum sentence of 60 months of

imprisonment, below —— a properly calculated guideline range of 70

to 87 months of imprisonment, we infer that the district court

considered all of the factors for a fair sentence set forth in the

Guidelines.   See United States v. Mares, 402 F.3d 511, 519 (5th

Cir.), cert. denied, 126 S. Ct. 43 (2005).   “[A] sentence within a

properly calculated Guideline range is presumptively reasonable.”

United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).     Hood

has failed to demonstrate that his properly calculated guidelines

sentence was unreasonable.   See id.; Mares, 402 F.3d at 519.

     AFFIRMED.




                                3